DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bon Fabrice FR 2956380.
	In regards to Independent Claim 1, Bon Fabrice teaches a fuel metering unit (figure 2) for an aircraft engine (figure 1) comprising a metering member (16) configured to receive a position control signal (signal from 30 to 16) and to meter the fuel feed of the engine depending on said position control (ECU 30 sends signal to servo valve 16c to control metering valve 16a); a cutoff member (20) configured to cut off the fuel feed to the engine (with shutoff valve 20a); and wherein the fuel metering unit (figure 2) also includes a protection and cutoff computer (32) of the engine, said protection and cutoff computer (32) being configured to detect an overspeed state of the engine speed (receives speed N2 from sensor 22, and compares it to a maximum allowable speed N2max, Page 5, ll. 25-35) and, in response to the detection of an overspeed state, transmit a control signal to a cutoff control member contained in the cutoff member (Page 5, ll. 25-35).
	Regarding Dependent Claim 2, Bon Fabrice teaches a power control computer (30) of the engine which is configured to receive a fuel mass flow rate setpoint (through line 36 from flight computer 34) and elaborate said position control signal for the metering member (output from 30 to 16c in figure 2) to control the fuel flow rate originating in the metering member depending on the received flow rate setpoint (Page 5, ll. 8-11).
	In regards to Independent Claim 3, Bon Fabrice teaches a fuel feed control and protection system (figure 2) for an aircraft engine (figure 1), comprising an engine control computer (34) generating a fuel mass flow rate setpoint (line 36 into 30); and a fuel metering unit (figure 2) for the aircraft engine, comprising a metering member (16) configured to receive a control signal (line from 30 to 16c) and to meter the fuel feed of the engine depending on said control (ECU 30 sends signal to servo valve 16c to control metering valve 16a); a cutoff member (20) configured to cut off the fuel feed of the engine (with shutoff valve 20a); wherein the fuel metering unit (figure 2) further comprises a protection and cutoff computer (32) of the engine, configured to: receive data allowing evaluating the instantaneous value of the engine speed; compare the instantaneous value of the engine speed to a predefined engine speed threshold value and determine a possible overspeed state on the basis of thisBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tanApplication No.: NEWDocket No.: 3493-0778PUS1Page 4 of 7 comparison (receives speed N2 from sensor 22, and compares it to a maximum allowable speed N2max, Page 5, ll. 25-35); and transmit a control signal to a cutoff control member (20a) contained in the cutoff member (20) to cut off the fuel feed of the engine if an overspeed state of the engine speed is determined (Page 5, ll. 25-35).
	Regarding Dependent Claim 4, Bon Fabrice teaches that the engine control computer (34) of the engine which is configured to transmit a position signal to the metering member (output from 30 to 16c in figure 2) to control the fuel flow rate originating in the metering member depending on the received flow rate setpoint (Page 5, ll. 8-11).
Regarding Dependent Claim 5, Bon Fabrice teaches a power control computer (30) of the engine which is configured to receive a fuel mass flow rate setpoint (through line 36 from flight computer 34) and elaborate said position control signal for the metering member (output from 30 to 16c in figure 2) to control the fuel flow rate originating in the metering member depending on the received flow rate setpoint (Page 5, ll. 8-11).
	Regarding Dependent Claim 6, Bon Fabrice teaches that the engine control computer (34) is configured to be fed with electrical power by an electrical generator of the engine (Page 7, ll. 28-32), and said engine control computer is configured to feed electrical power to the power control computer (30) of the engine (via bus 36).
	Regarding Dependent Claim 7, Bon Fabrice teaches that the protection and cutoff computer (32) is fed with electrical power by an electric feed network serving the on-board systems of the aircraft (Page 5, ll. 8-11).
	Regarding Dependent Claim 8, Bon Fabrice teaches that the engine control computer (34) is installed in a zone declared to be “fire free” of the aircraft (flight control 34 will be in a zone that does not comprise fire in order to operate without being damaged).
	Regarding Dependent Claim 9, Bon Fabrice teaches that the metering unit (figure 2) is installed in a first fire zone of the aircraft (16 and 20 are near combustion chamber 1, such that they are in a fire zone), and the engine control computer (34) is installed in a second fire zone of the aircraft distinct from the first (34 is shown distinct from 16 and 20, such that it is not in the same “zone”, and it is shown near combustion chamber 1, such that it is in a fire zone).
	Regarding Dependent Claim 10, Bon Fabrice teaches that the metering unit (16 and 20) and the engine control computer (34) are installed in the same fire zone of the aircraft (figure 2 shows 16, 20, and 34, near combustion chamber 1, such that all the components can be considered to be in a single fire “zone”).
	Regarding Dependent Claim 11, Bon Fabrice teaches an aircraft turbomachine (figure 1) comprising a fuel feed control and protection system according to claim 3 (see rejection of claim 3 above).
	It is noted that the limitations “fire zone” and “fire free zone” has been interpreted broadly in the claims because applicant has not claimed the actual locations within the engine (e.g. within the core casing) and limitations from the specification are not imported into the claims.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
	With regards to applicant’s argument that Bon Fabrice does not teach that the fuel metering unit includes a shutoff member, Examiner disagrees.  The instant claims do not recite a shutoff member; however, Examiner has interpreted applicant’s argument to refer to the claimed cutoff member.  Figure 2 of Bon Fabrice as a whole was interpreted as the fuel metering unit in the rejection of the claims above, which comprises a metering member (16) and a cutoff member (20).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the fuel metering unit is a single component which integrates a metering member, cutoff member, and protection and cutoff computer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741